Citation Nr: 1114961	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  04-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney 


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to September 1952.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision denying the Veteran's claim for TDIU issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This issue was remanded by the Board in August 2007 for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record does not show that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2006 that addressed the elements for a TDIU claim.  This letter was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  VA examinations with respect to the issue on appeal were obtained in December 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the Veteran's claims file.  They considered all of the pertinent evidence of record, the statements of the appellant, and provided an explanation for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Board notes that the RO adjudicated this issue in a January 2011 supplemental statement of the case.  As such, the Board further finds that the RO complied with its August 2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities and therefore, is entitled to a TDIU.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for service-connected disabilities are met and the service-connected disabilities are found to render the veteran unemployable.  38 C.F.R. § 4.16(a) (2010).

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is service-connected for posttraumatic stress disorder at 50 percent disabling, bilateral pes planus with plantar fasciitis at 30 percent disabling, and residuals of simple fracture of the left femur with two scars at 10 percent disabling.  The Veteran's combined disability rating is 70 percent.  See 38 C.F.R. § 4.25 (2010).  Therefore, the Board finds that the Veteran meets the threshold percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether his service-connected disabilities render him unemployable.

Of record is a request for employment information from the Veteran's previous employer.  In January 2007, the Veteran's previous employer indicated that the Veteran worked as a machine operator from February 1953 to September 1982.  The document also noted that the Veteran voluntarily retired in September 1982.  

The most recent assessments of the Veteran's employability are the December 2010 VA examinations of the Veteran's physical disabilities as well as posttraumatic stress disorder.  The VA examiners reviewed the claims file and examined the Veteran.  The Veteran reported that he retired in 1982 after 30 years of working at the same company.  Regarding the Veteran's physical disabilities, the examiner noted the Veteran's service-connected disabilities and his nonservice-connected disabilities.  The examiner also examined the Veteran and reviewed x-rays of the Veteran's feet.  In the psychology examination, a VA psychologist interviewed the Veteran, considered his psychological treatment and prior psychological examinations.  The psychologist also noted the Veteran's current treatment and medications for PTSD.  After psychometric testing, the psychologist concluded that the Veteran's mental health symptoms would likely cause mild to moderate discomfort when interacting with other people and moderately reduced communication effectiveness.  The level of fatigue, reexperiencing symptoms and inner turmoil would likely cause moderate work inefficiency and some lack of productivity were the Veteran to go back to work.  The Veteran expressed moderate concerns of fatigue, mild apathy at times and some motivation problems that could potentially cause difficulty with reliability.  His ability to maintain a logical thinking process appeared adequate and would not likely impact his social or vocational functioning.  He had some moderate reduction in his ability to adapt to stressful circumstances such as workplace, classroom and other social environments.  He did not suffer from gross impairment in thought process, delusions or hallucinations.  He was not a danger to himself or others.  

Regarding employability, the VA psychologist provided that it was not possible to conclude that the Veteran would be unemployable given the diverse range of employment opportunities and setting that may exist, however, due to the advanced age and medical issues, he was not likely to be able to maintain employment at this time.  It was the psychologist's opinion that the Veteran's difficulty in maintaining employment was due to age and physical limitations, and was less likely as not (less than 50 % probability) caused by or a result of the Veteran's PTSD.  Further, the examiner of the physical disabilities concluded that the Veteran's service-connected disabilities of flat feet with plantar fasciitis and simple fracture of the left femur with scars do not impact his ability to secure and maintain substantially gainful employment.  The examiner noted that the Veteran retired from a factory job after working 30 years and he apparently was able to stand, walk and perform at this job for 30 years.  Additionally, the examiner noted the psychology examination and that the Veteran remained active; including walking on the beach and attending craft fairs.  The Veteran would also use the computer, play golf, and go shopping with his wife.  The examiner also noted that the Veteran had a couple of horses that he enjoys.  

Based on the foregoing, the Veteran's condition is not so severe as to warrant a TDIU.  Instead, the VA examinations show that the Veteran is capable of maintaining gainful employment.  Initially, the Board notes that the Veteran was currently unemployed due to voluntary retirement in 1982.  There was no indication that retirement was due to his service-connected disabilities.  Further, the Veteran's service-connected disabilities also did not prevent the Veteran from being employable.  In fact, both of the VA examiners found that the service-connected disabilities did not prevent his ability to secure and maintain substantially gainful employment.  The Board notes that both VA examiners offered their opinions following an interview with the Veteran, a review of the record, and a full examination.  Further, both VA examiners provided clear conclusions with supporting data as well as a reasoned explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, the Board affords great probative weight to the VA examiners' opinions.  

The Board acknowledges that the psychologist noted that the Veteran's age was a factor in his employability.  The fact that the examiner made note of the Veteran's age does not render the opinion invalid.  Moreover, the psychologist also noted that the Veteran's PTSD was not likely the cause of his unemployability.  

Also of significance, there is no competent medical opinion to the contrary of record.  Additionally, the VA treatment records contain no medical opinion that attributes the Veteran's inability to work or to secure gainful employment to his service-connected disabilities alone and he has not submitted a private medical opinion in support of his claim.  No competent medical opinion indicating that the Veteran is unemployable due solely to his service-connected disabilities is of record.  

In this regard, the Veteran has contended on his own behalf that he is rendered unemployable by his service-connected disabilities.  The Veteran, however, is not competent to offer such an opinion.  Specifically, he does not possess the requisite medical knowledge to render an opinion regarding the impact his service-connected disabilities have on his employability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

The Board acknowledges that the Veteran's service-connected disabilities may interfere with his employability; however, such interference is addressed by the assigned schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, the Veteran is in receipt of a 70 percent combined disability rating for his service-connected disabilities.  

Reviewing all the evidence of record, the evidence does not show that the Veteran is unemployable due to service-connected disabilities.  Although the Veteran may be unemployable, the evidence shows that it was due to his nonservice-connected disabilities and advanced age, which are not for consideration in a TDIU claim.  Based on the foregoing, the Board finds that the Veteran is capable of performing the physical and mental acts required by employment.  

As the preponderance of the evidence does not show that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment, entitlement to a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

A total disability rating based on individual unemployability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


